AFTER REMAND FROM ALABAMA SUPREME COURT
ROBERT P. BRADLEY, Retired Appellate Judge.
The prior judgment of this court has been reversed and the cause remanded by the Supreme Court of Alabama. 590 So.2d 291. On remand to this court, and in compliance with the supreme court’s opinion of October 11, 1991, this cause is now affirmed.
The wife’s request for an attorney’s fee on appeal is granted in the amount of $500.
The foregoing opinion was prepared by Retired Appellate Judge ROBERT P. BRADLEY while serving on active duty status as a judge of this court under the provisions of § 12-18-10(e), Code 1975, and this opinion is hereby adopted as that of the court.
AFFIRMED ON REMAND.
All the Judges concur.